DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 11/03/2022 is acknowledged.  The traversal is on the ground(s) that “the features of the second electrode disposed on the epitaxial structure is disclosed in all three Species.  This is not found persuasive because, while a second electrode is found in each species, the species recite mutually exclusive characteristics. Specifically, Species A has first and second electrodes at two opposite sides of the epitaxial structure, Species B has the second electrode extending from the second type semiconductor layer along a side surface of the epitaxial structure and one end of the second electrode and the first electrode located on the same side of the epitaxial structure, and Species C has the second electrode extending into a through hole in the first type semiconductor layer. In addition, these species are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2022.

Specification
The disclosure is objected to because of the following: the disclosure reciting “A resistance value of an overlapping region between the second portion 115 and the first portion 113 is smaller than a resistance value of a non-overlapping region between the second portion 115 and the first portion 113. That is to say, as shown in FIG. 1B and FIG. 1C, the resistance value of the two sides of the second portion 115 (i.e., the area not covered by the first portion 113) is greater than the resistance value of the middle (i.e., the area covered by the first portion 113) of the second portion 115,” (see [0047]) is unclear as to how it is possible. Specifically, as the material, and therefore the resistivity, is understood to be the same throughout 115 and the thickness of 115 is consistent, it is unclear how the resistance of one region is greater than a resistance of another region.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitations “a resistance value of an overlapping region between the second portion and the first portion,” and “a resistance value of a non-overlapping region between the second portion and the first portion,” is unclear as to a what element(s)/layer(s) has the resistance values recited and as to how the resistance values of claim 3 relate to the resistance value recited in claim 2. 
Regarding claim 8, the limitation “a ratio of a surface area of a side surface of the epitaxial structure to a surface area of the epitaxial structure,” is unclear as to what surface area is intended by “a surface area of the epitaxial structure” and as to how it is related to “a surface area of a side surface of the epitaxial structure.” Further, it is noted that due to the confusion surrounding the meaning of “a surface area of the epitaxial structure,” it is unclear if this feature, described only in accordance with non-elected invention Fig. 1C, is a feature which would also be true of the elected invention of Figs. 2A-B. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 14 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohno et al. (US 2014/0050244; herein “Ohno”).
Regarding claim 1, Ohno discloses in Fig. 1B and related text a micro light-emitting device, comprising:
an epitaxial structure comprising a first-type semiconductor layer (16, see [0115]), a light-emitting layer (14, see [0115]), and a second-type semiconductor layer (12, see [0115]), wherein the light-emitting layer is located between the first-type semiconductor layer and the second-type semiconductor layer, the first-type semiconductor layer comprises a first portion (an upper portion of 16, e.g. at least a portion of 16 in the mesa having width W1) and a second portion (a lower portion of 16, e.g. at least a portion of 16 in the mesa having width W2) connected to each other, a distance is present between an edge of the first portion and an edge of the second portion, and a bottom area of the first portion is smaller than a top area of the second portion;
a first electrode (18, see [0120]) disposed on the epitaxial structure and located on the first portion of the first-type semiconductor layer; and
a second electrode (20, see [0120]) disposed on the epitaxial structure.
Regarding claims 2-3, Ohno further discloses 
wherein in the first-type semiconductor layer, a resistance value of the first portion is greater than a resistance value of the second portion;
wherein a resistance value of an overlapping region between the second portion and the first portion is smaller than a resistance value of a non-overlapping region between the second portion and the first portion.
Note that applicant’s disclosure attributes the claimed limitations to the shape of the device, i.e. the distance between the edge of the first portion and the edge of the second portion (see [0046]-[0047] of Applicant’s disclosure), and therefore it is the position of the office that because the device of the prior art has the claimed shape it also has the claimed resistances.  
Regarding claim 4, Ohno further discloses wherein in the first-type semiconductor layer, the first portion is of a first thickness, the second portion is a second thickness, and a ratio of the second thickness to the first thickness is between 0.1 and 0.5 (note that one can arbitrarily choose upper and lower portions of 16 such that the relative thicknesses read on the claimed limitation, e.g. when the “first portion” comprises the thickness = H1 of 150nm or less and the “second portion” comprises a portion of 16 being 75nm or less).
Regarding claim 5, Ohno further discloses wherein the second thickness of the second portion is between 0.1 µm and 0.5 µm (total thickness of 16 is .5 µm, H1 is less than 150nm, thus the portion of 16 having width W2 is 0.35 µm - 0.5 µm, which lies within the claimed range).
Regarding claim 14, Ohno further discloses wherein an orthogonal projection of the first electrode (18) on the first-type semiconductor layer (16) is located within the first portion.
Claim(s) 1, 9, 10, 16, 17 and 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2019/0067522; herein “Chang ‘522”).
Regarding claim 1, Chang ‘522 discloses in Fig. 6 and related text a micro light-emitting device, comprising:
an epitaxial structure comprising a first-type semiconductor layer (240, see [0052]), a light-emitting layer (230, see [0052]), and a second-type semiconductor layer (220, see [0052]), wherein the light-emitting layer is located between the first-type semiconductor layer and the second-type semiconductor layer, the first-type semiconductor layer comprises a first portion and a second portion connected to each other, a distance is present between an edge of the first portion and an edge of the second portion, and a bottom area of the first portion is smaller than a top area of the second portion;
a first electrode (180, see [0034]) disposed on the epitaxial structure and located on the first portion of the first-type semiconductor layer; and
a second electrode (170, see [0035]) disposed on the epitaxial structure.
Regarding claim 9, Chang ‘522 further discloses wherein a cross-sectional shape of the first portion of the first-type semiconductor layer is a trapezoid, and a cross-sectional shape of the second portion of the first-type semiconductor layer, the light-emitting layer, and the second-type semiconductor layer that are stacked is a trapezoid (see Fig. 6).
Regarding claim 10, Chang ‘522 further discloses wherein a side surface of the light-emitting layer is coplanar with a side surface of the second portion of the first-type semiconductor layer (see Fig. 6).
Regarding claim 16, Chang ‘522 further discloses wherein the second-type semiconductor layer (220) comprises a third portion and a fourth portion connected to each other, a cross-sectional shape of the first portion of the first-type semiconductor layer is a trapezoid, a cross-sectional shape of the second portion of the first-type semiconductor layer, the light-emitting layer, and the third portion of the second-type semiconductor layer that are stacked is a trapezoid, and a cross-sectional shape of the fourth portion of the second-type semiconductor layer is a trapezoid (see Fig. 6).
Regarding claim 17, Chang ‘522 further discloses an isolating layer (150, see [0034]) extending to cover a peripheral surface of the first-type semiconductor layer (240) and a peripheral surface of the light-emitting layer (230), wherein the second electrode (170) is connected to the second-type semiconductor layer (220) and extends from the second-type semiconductor layer along a side surface of the epitaxial structure to cover the isolating layer, and one end of the second electrode and the first electrode are located on the same side of the epitaxial structure (e.g. in a first example interpretation both 180 and 170 extend such that ends are on (i.e. “used to indicate location at or along) the bottom side; in a second example interpretation both 180 and 170 are on the top side of the epitaxial structure).
Regarding claim 20, Chang ‘522 discloses in Fig. 6, 8, and related text a micro light-emitting device display apparatus, comprising: a driving substrate (see [0055]); and a plurality of the micro light-emitting devices according to claim 1 (see the rejection of claim 1 above), wherein the plurality of micro light-emitting devices are separately disposed on the driving substrate and electrically connected to the driving substrate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno.
Regarding claims 6 and 7, Ohno further discloses 
wherein a ratio of the bottom area of the first portion to a bottom area of the first-type semiconductor layer is between 0.8 and 0.98 (area of first portion is lengthxW1, area of second portion is lengthxW2, thus ratio reduces to W1/W2; W1 is 1-20µm and d is 0.1-2µm, W2 is W1+2d; thus ratio is at most 1/5=0.2 and at least 20/20.2=0.99, which overlaps the claimed range); 
wherein the distance is between 0.5 µm and 5 µm (0.1 µm to 2 µm, which overlaps the claimed range).
Note that the ranges disclosed by Ohno overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the distance and the relative widths (i.e. resulting in relative areas) to be a result effective variables affecting the light emission efficiency.  Thus, it would have been obvious to modify the device of Ohno to have the distances and areas within the claimed ranges in order to improve light emitting efficiency by tuning the dimensions of the mesa functioning as an optical waveguide, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
	Regarding claims 8 and 13, Ohno further discloses 
wherein a ratio of a surface area of a side surface of the epitaxial structure to a surface area of the epitaxial structure is greater than or equal to 0.01 (e.g. the area of a side surface of 100 is approximately 1/4th the total surface area of the epitaxial substrate, thus approximately a ratio of 0.25);
wherein a ratio of a thickness of the first portion of the first-type semiconductor layer to a thickness of the epitaxial structure is between 0.05 and 0.4 (thickness of 12/13/14/15/16 is approximately 2.65 µm and H1 is up to 150 nm, thus the ratio is approximately 0.056 or less, which overlaps the claimed range), and a ratio of a side surface area of the first portion to a side surface area of the epitaxial structure is between 0.2 and 0.8 (e.g. area a side of first portion corresponding to H1 is H1*length, area of a side of epitaxial structure corresponding to the second portion is (0.5µm-H1)*length, the ratio reduces to H1/(0.5µm-H1), thus ratio is about 0.35, see [0128] and [0245], which lies within the claimed range).
Note that the range disclosed by Ohno overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the relative thicknesses to be a result effective variable affecting the light emitting efficiency.  Thus, it would have been obvious to modify the device of Ohno to have the relative thicknesses within the claimed range in order to light emitting efficiency by tuning the dimensions of the mesa functioning as an optical waveguide, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang ‘522 as applied to claim 9 above, and further in view of Son et al. (US 2018/0090539; herein “Son”).
Regarding claims 11 and 12, Chang ‘522 further discloses 
wherein the first-type semiconductor layer (240) has a connecting surface between the first portion and the second portion, and an angle between the connecting surface and a side surface of the first portion;
wherein the second-type semiconductor layer (220) has a bottom surface relatively away from the light-emitting layer, and an angle between the bottom surface and a side surface of the second-type semiconductor layer.
Chang ‘522 does not explicitly disclose the angles 
the angle between the connecting surface and a side surface of the first portion is between 30 degrees and 80 degrees;
the angle between the bottom surface and a side surface of the second-type semiconductor layer is between 30 degrees and 80 degrees.
In the same field of endeavor, Son teaches in Fig. 2 and related text a light emitting device wherein 
the angle between (horizontal) and a side surface of the first portion is between 30 degrees and 80 degrees (70 to 90 degrees, see [0083], which overlaps the claimed range);
the angle between the bottom surface and a side surface of the second-type semiconductor layer is between 30 degrees and 80 degrees (70 to 80 degrees, see [0084], which lies within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang ‘522 by having the angles between 30 and 80 degrees, as taught by Son, in order to improve step coverage for subsequent layers (see Son [0008] at least) and in order to provide desired angles for desired reflection or extraction effects.
Additionally, note that the range disclosed by Son overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the relative thicknesses to be a result effective variable affecting the light emitting efficiency and mechanical reliability of the device.  Thus, it would have been obvious to modify the device of Chang ‘522 to have the angles within the claimed range in order to improve step coverage for subsequent layers (see Son [0008] at least) and in order to provide desired angles for desired reflection or extraction effects, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno as applied to claim 1 above, and in view of Chang et al. (US 2020/0152831; herein “Chang ‘831”).
Regarding claim 19, Ohno does not disclose a current regulating layer disposed within the second portion of the first-type semiconductor layer, wherein the current regulating layer extends from a peripheral surface of the second portion toward an inside of the first-type semiconductor layer.
In the same field of endeavor, Chang ‘831 teaches in Fig. 15 and related text a light emitting device comprising a current regulating layer (142, see [0073]) disposed within the second portion of the first-type semiconductor layer (i.e. bottom portion of 11, see [0073]), wherein the current regulating layer extends from a peripheral surface of the second portion toward an inside of the first-type semiconductor layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohno by having a current regulating layer disposed within the second portion of the first-type semiconductor layer, wherein the current regulating layer extends from a peripheral surface of the second portion toward an inside of the first-type semiconductor layer, as taught by Chang ‘831, in order to confine current in the center and prevent it from flowing into periphery, thereby decreasing the non-radiative recombination effect (see Chang ‘831 [0073]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Do (WO 2021/241869) is cited for showing a light emitting device with a first and second portion of the first light type semiconductor layer (see Fig. 5-6 and related text).
Hwang et al. (WO 2021/149856) is cited for showing a light emitting device with a first and second portion of the first light type semiconductor layer (see Fig. 11 and related text).
Oyer (US 2020/0127162) is cited for showing a light emitting device with a first and second portion of the first light type semiconductor layer (see Fig. 1 and related text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/14/2022